                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:16-cv-561-FDW

EDWARD EARL BROWN, JR.,             )
                                    )
            Plaintiff,              )
                                    )
      vs.                           )
                                    )                                  ORDER
ALEJANDRO PHILLIPS, et al.,         )
                                    )
            Defendants.             )
___________________________________ )

       THIS MATTER comes before the Court on the parties’ Joint Motion for Court-Hosted

Settlement Conference. (Doc. No. 103).

       This case is presently set for a pretrial conference on October 1, 2019 and for a jury trial in

the term beginning November 4, 2019. (Doc. No. 102). The parties now request a court-hosted

settlement conference because they believe that such may assist in the resolution of this matter.

(Doc. No. 103).

       The parties’ Motion will be granted and this case will be referred to Magistrate Judge David

Cayer for purposes of a Court-Hosted Settlement Conference that will take place on November

19, 2019 in the Charlotte Courthouse, 401 West Trade Street. The courtroom number and time will

be determined at a later date. The parties shall file a Notice, within 20 days of this Order, informing

the Court whether arrangements can be made for the incarcerated Plaintiff to appear at the

settlement conference via teleconference.

       The Amended Pretrial Order and Case Management Plan, (Doc. No. 102), and Writ of

Habeas Corpus ad Testificandum, (Doc. No. 101), will be vacated and will be rescheduled by a


                                                  1
separate Order if necessary.

       IT IS THEREFORE ORDERED that:

       1. The Amended Pretrial Order and Case Management Plan, (Doc. No. 102), is

           VACATED.

       2. The Writ of Habeas Corpus ad Testificandum, (Doc. No. 101), is VACATED.

       3. The parties’ Joint Motion for Court-Hosted Settlement Conference, (Doc. No. 103), is

           GRANTED.

       4. This case is referred to Magistrate Judge Cayer for a Court-Hosted Settlement

           Conference that will be held on November 19, 2019.

       5. The parties shall file a Notice within 20 days of this Order informing the Court whether

           arrangements can be made for the incarcerated Plaintiff to appear at the settlement

           conference via teleconference.

       6. IT IS FURTHER ORDERED that the Clerk of Court is directed to mail a copy of this

           Order to all parties, the U.S. Marshal, and the Warden of Maury Correctional

           Institution, PO Box 506, Maury, NC 28554.


                                         Signed: September 23, 2019




                                                2
